UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6000



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHERWIN TIMOTHY FARMER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-98-33, CA-99-123-7)


Submitted:   July 13, 2000                  Decided:   July 20, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed unpublished per curiam opinion.


Sherwin Timothy Farmer, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sherwin Timothy Farmer seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000) and his motions for reconsideration. We deny a certif-

icate of appealability and dismiss the appeal.

     In appeals involving the United States, parties are accorded

sixty days after entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”   Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order denying Farmer’s § 2255 motion was

entered on the docket on August 28, 1999.   On September 10, Farmer

filed a pleading construed as a motion to alter or amend judgment

under Fed. R. Civ. P. 59(e).    This motion was denied by an order

entered September 30. Although Farmer moved for reconsideration of

this order, only the first of multiple motions for reconsideration

targeting the same unaltered judgment will extend the deadline for

taking an appeal.   See Charles v. Daley, 799 F.2d 343, 347-48 (7th

Cir. 1986).   Accordingly, Farmer’s notice of appeal was due on No-

vember 29.    Farmer’s notice of appeal was filed, at the earliest,

on December 6, 1999.    Accordingly, we deny Farmer’s motion for a


                                  2
certificate of appealability and dismiss the appeal from the

underlying order as untimely.

     Farmer’s notice of appeal was timely, however, as to the dis-

trict court’s denial of his final two motions for reconsideration.

We review the district court’s denial of these motions for an abuse

of discretion and find none.    See Heyman v. M.L. Mktg. Co., 116

F.3d 91, 94 (4th Cir. 1997) (providing standard).   Accordingly, we

deny a certificate of appealability and dismiss this portion of

Farmer’s appeal.   We also deny Farmer’s motion for appointment of

counsel, and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 3